312 F.2d 742
GENERAL ELECTRIC COMPANY and Henry W. Sawyer, 3d, Petitionersv.Honorable William H. KIRKPATRICK, Senior Judge of the United States District Court for the Eastern District of Pennsylvania.
No. 14218.
United States Court of Appeals Third Circuit.
Submitted November 7, 1962.
Decided December 31, 1962.
Rehearing Denied January 16, 1963.
Certiorari Denied March 18, 1963.

See 83 S.Ct. 937.
On Petition for Writs of Mandamus and Prohibition.
Henry W. Sawyer, III, Philadelphia, Pa., for petitioners.
Harold E. Kohn, and Aaron M. Fine, Philadelphia, Pa., for respondents.
Before BIGGS, Chief Judge, and McLAUGHLIN and STALEY, Circuit Judges.


1
Upon consideration of the petition by General Electric Company and Henry W. Sawyer, III, Esquire, filed in this Court November 7, 1962.


2
It is Ordered that the prayer of the petition that writs of prohibition and mandamus be issued to the respondent, the Honorable William H. Kirkpatrick, with respect to his order of October 19, 1962 in District Court Civil Actions Nos. 29810, 29920, 29928, 29930, 29931, 29817, 29925, 29926, 29927, 29929, 30015, 30017, 30018, 30020, 30021 and 30023 be and it hereby is denied.


3
BIGGS, Chief Judge, notes his dissent from the order, insofar as it denies a rule to show cause why the writs of prohibition and mandamus should not issue.